TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00430-CV



                                    Kevin Bierwirth, Appellant

                                                   v.

             Federal National Mortgage Association a/k/a Fannie Mae, Appellee


          FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
           NO. 12-0132-CC4, HONORABLE JOHN McMASTER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Kevin Bierwirth, acting pro se, seeks to appeal the judgment on a bench trial granting

possession of certain residential real property to Federal National Mortgage Association (Fannie

Mae) in a forcible detainer suit. However, Bierwirth was not named in the judgment and was not

a party to the suit below.

                Generally, only parties to a suit have standing to appeal a judgment. See City of

San Benito v. Rio Grande Valley Gas Co., 109 S.W.3d 750, 754-55 (Tex. 2003) (“Under Texas

jurisprudence, an appeal can generally only be brought by a named party to the suit.”). Standing is

implicit in the concept of subject matter jurisdiction, which is essential to the authority of a court to

decide a case. Texas Ass’n of Bus. v. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993). Bierwirth

signed and filed a notice of appeal and a motion for hearing to fix the amount of security to

supersede the judgment, identifying as appellant “Christopher J. Krabill and all occupants of
104 Bedrock Drive Liberty Hill, Texas, Kevin Bierwirth/as assignee.” We lack subject matter

jurisdiction over this appeal because Bierwirth was not a party to the forcible detainer suit below.

Time for filing a proper notice of appeal from this judgment has run. See Tex. R. App. P. 25.1, 26.1.

               As such, we dismiss this appeal for want of jurisdiction.




                                              Jeff Rose, Justice

Before Justices Puryear, Pemberton, and Rose

Dismissed for Want of Jurisdiction

Filed: February 27, 2014




                                                 2